Citation Nr: 1747748	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  16-13 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Whether the reduction of the rating for bilateral hearing loss from 70 percent to 50 percent, effective October 1, 2014, was proper.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to February 1955, with service in Korea. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO) reducing the Veteran's rating for bilateral hearing loss from 70 percent to 50 percent disabling, effective October 1, 2014. In June 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is in the record.

While the Veteran's claim for TDIU was denied by the RO in July 2014, Rice v. Shinseki, 22 Vet. App. 447 (2009), provides that TDIU, when reasonably raised by the record, is part of any claim for an increased rating. The Board finds that the matter of TDIU has been raised in the context of the present appeal before the Board because the Veteran's reduction was the result of a May 2013 claim for an increased rating for bilateral hearing loss. Accordingly, it has been included as a separate issue above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran requested a predetermination hearing within 30 days of being notified of a proposed rating reduction for bilateral hearing loss; such hearing was not held.

2. The Veteran's service-connected disabilities do not prevent him from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1. The reduction in the disability rating for bilateral hearing loss from 70 percent to 50 percent disabling was not proper. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.85, 4.86, Diagnostic Code 6100 (2016).

2. The schedular criteria for TDIU are met, but TDIU is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The regulations governing reductions of evaluations for compensation contain their own notification and due process requirements (which are discussed in greater detail below) and, accordingly, VA's duties to notify and assist do not apply in regard to the Veteran's appeal of his reduction rating. 38 C.F.R. § 3.105(e), (i). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




II. Reduction

Legal Criteria, Factual Background, and Analysis

Where a reduction in an evaluation of a service-connected disability is considered warranted, and the lower evaluation would result in a reduction or termination of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons, and the AOJ must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must also be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice. 38 C.F.R. § 3.105(e), (i).

Where a rating is reduced without observance of applicable law and regulations, such rating is "void ab initio" and is set aside. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

VA mailed the required notice containing the due process requirements to the Veteran in March 2014. In April 2014, the Veteran submitted a notice of disagreement (NOD) on the prescribed VA form and stated that he was requesting that VA suspend the decrease in monthly payments resulting from a reduction. 

In May 2014, VA responded to an inquiry from the Veteran's Congressional representative and stated that while the NOD was premature, "[w]e will accept this inquiry as a request for a personal hearing. [The Veteran] will be notified by separate letter when to report." Also in May 2014, just beyond 30 days from VA's notification of the reduction, the Veteran explicitly requested a predetermination hearing. In July 2014, his rating was reduced.

The Board finds that the Veteran requested a predetermination hearing in April 2014 in accordance with 38 C.F.R. § 3.105(i). The Veteran's request was acknowledged by the RO in May 2014. However, for reasons unclear from review of the claims file, a predetermination hearing was not held. As such, the reduction in the disability rating for bilateral hearing loss from 70 percent to 50 percent disabling was not proper because the provisions of 38 C.F.R. § 3.105(e) and § 3.105(i) were not followed, and the reduction is void ab initio. Accordingly, the Veteran's appeal is granted.

III. TDIU

Legal Criteria

TDIU will be awarded when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). It may be assigned where the Veteran is rated as 60 percent or more disabling for a single service-connected disability, or has a combined rating of 70 percent with at least one disability rated at least as 40 percent disabling. Id.

Entitlement to TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340. Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991). The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159(a)(2). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.

When there is an approximate balance of positive and negative evidence, the benefit of the doubt shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. If the preponderance of the evidence is against the claim, the claim is to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran has two service-connected disabilities: bilateral hearing loss (rated as 70 percent disabling since March 29, 2012) and tinnitus (rated as 10 percent disabling since March 29, 2012). 

The Veteran filed a claim for an increased rating for his bilateral hearing loss in May 2013, stating that he must make eye contact and read lips while engaging in conversations. He found it difficult to use the telephone. He also reported that he was experiencing sleep apnea as a result of his tinnitus. 

During a June 2012 VA audio examination, the Veteran reported that his hearing loss and tinnitus did not impact his ordinary conditions of daily life, including ability to work.

In August 2013, the Veteran stated that his hearing loss caused him an increased amount of stress. His difficulty in ordinary conversations and on the telephone was a significant problem. 

During a March 2014 VA audio examination, the Veteran reported his hearing loss caused difficulty understanding when listening with amplification; his tinnitus interfered with the onset of sleep and was most noticeable at night. The examiner opined that hearing loss does not preclude an individual from obtaining gainful employment, and with amplification and reasonable accommodation as specified in the Americans with Disabilities Act, the Veteran's hearing loss and tinnitus should not significantly affect vocation potential or limit participation in most work activities.

During a July 2014 VA audio examination, the Veteran reported that his hearing loss and tinnitus impacted ordinary conditions of daily life, including ability to work, in that he must sit in the front at meetings, had problems with his wife in the car, had to ask people to repeat themselves, and had trouble sleeping.

The Veteran reported during a December 2015 VA audio examination that he could not hold a conversation and must frequently ask for repetition during conversations. He stated he had difficulty hearing on a telephone and relies on the speaker phone option to hear someone. His tinnitus "overshadows what [he] can hear" and interfered with his ability to listen.

During a June 2017 Board hearing, the Veteran testified that his hearing loss prevented him from holding a job. He wears a hearing aid constantly. He retired in 2004 after his wife became ill and took a part-time job. He worked at Home Depot for about five and a half years. After his wife passed away, he went back to work to keep busy. He was currently working part-time as a technical sales specialist and had been there for a little over a year. He had difficulty hearing over the telephone at work and frequently asked engineers to communicate in writing so he does not "miss something." He has not been disciplined because of his hearing, but sometimes people will say, "why don't you turn it up a little bit," and his supervisor has approached him three or four times to ask him to "tighten" it up a bit. He has a bachelor's degree in marketing. 

Analysis

It is not disputed that the Veteran qualifies for schedular TDIU because his bilateral hearing loss has been rated as 70 percent disabling during the course of the appeal. 

The issue is whether the Veteran is unable to secure and follow gainful employment due to his service-connected hearing loss and tinnitus. Although the Veteran's history of employment during the appeal period is not exactly known, it is clear that he has not worked full-time. 

The Board acknowledges that his hearing loss has caused difficulty hearing, with or without hearing aids, but difficulty hearing does not prevent the Veteran from securing or following gainful employment. The Board attaches significant probative weight to the March 2014 VA examiner's opinion that the Veteran's disability does not prevent gainful employment and that accommodations can be made by employers. The Veteran's reports of impact at work do not reflect a severe impairment that prevents him from retaining his employment; while asking people to repeat themselves or putting a telephone on speaker can be inconvenient or stressful, it does not prevent him from securing or following gainful employment. Additionally, the Veteran has described his own successful accommodations for his disability, such as requesting communication in writing.

Although the Veteran testified that his hearing prevents him from working, he also testified that he stopped working full-time due to his wife's illness, not due to his hearing loss or tinnitus. While the statements are not in conflict, the Board attaches more significant probative weight to the reason he stopped working, which was unrelated to his service-connected disabilities. 

Likewise, the Board acknowledges that the Veteran's tinnitus causes difficulty with sleep and hearing, but his statements do not reflect a severe enough impairment to affect his employability or ability to maintain employment, including when considered in combination with his hearing loss. His sleep disturbance appears to be mild in nature, and the Veteran has not described it as preventing him from working.

The Board assigns no probative value to the Veteran's May 2013 statement that he has sleep apnea due to his tinnitus because diagnosing sleep apnea and determining its causation are medical questions requiring medical knowledge, which the Veteran is not competent to opine on.

Lastly, the Board notes that the Veteran has a bachelor's degree in marketing. This degree gives him greater flexibility in finding gainful employment that can allow for him to communicate in writing or does not otherwise have background noise that will add to his impairment.

Accordingly, the preponderance of the evidence demonstrates that the Veteran's service-connected disabilities do not prevent him from securing or following gainful employment, and the claim must be denied.


ORDER

The appeal challenging the propriety of the bilateral hearing loss reduction from 70 to 50 percent disabling is granted; the 70 percent rating is restored, effective October 1, 2014.

Entitlement to TDIU is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


